UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 þ QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1une 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-30178 VIEW SYSTEMS, INC. (Exact name of registrant as specified in its charter) Nevada 59-2928366 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1550 Caton Center Drive, Suite E, Baltimore, Maryland 21227 (Address of principal executive offices) (Zip Code) (410) 242-8439 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes£No R Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 12, 2012 Common Stock, $.001 par value per share Purpose of This Amendment We are amending our Form 10-Q for the period ended June 30, 2011in order that it wouldconform to the correctionof a revenue recognition error uncovered in the audit of our financial statements for the year ended December 31, 2011. Due to accounting errors, the Company has restated its financial statements as of and for the period ended June 30, 2011 to reflectthe correctionof an understatement of deferred income that results from incorrectly allocating the revenue received under extended warranty arrangements over the life of the warranty.Also, in the original filing revenue was overstated due to recognition of sales prior to the installation of the products.As a result of reducing sales revenue, there was a corresponding reduction in cost of sales and accounts payable. In addition the Company is restating its2010 financial statements for the year ended December 31, 2010due to the reclassification of common stock that was issued to a holder ofthe note payable.The Company had originally recorded the issuance of the stock as a payment in full for the note and related costs. However, after a further review of the legal documents, it was determined that the debt was not satisfied.Instead, the ultimate resolution of the debt was contingent on events that were still unfolding. Other information that is required to be presented as of the most recent practicable datehas also changed. We have updated certain information and results in our “Risk Factors” section, our Notes to Consolidated Financial Statements (Unaudited), “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” Unregistered Sales of Securities and Use ofProceeds" and "Other Information." Because of the errors that are being corrected, we have restated our belief that our internal controls over financial reporting were effective to conclude that they were not effective. Except as described above, no other changes have been made to Form 10-Q to update the information presented. Therefore, this Amendment No. 1 on Form 10-Q does not reflect many events occurring after the filing of the Form 10-Q nor does it modify or update all disclosures made therein which may be affected by events subsequent to June 30, 2011. Accordingly, information presented in many Items is unchanged and reflects disclosures made at the time of the original Form 10-Q, and this Amendment No. 1 should be read in conjunction with our filings and amendments thereto made with the SEC subsequent to the filing of the original Form 10-K for the year ended December 31, 2010. 2 VIEW SYSTEMS, INC. FORM 10-Q/A FOR THE PERIOD ENDED JUNE 30, 2011 INDEX Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 4 PART I. FINANCIAL INFORMATION 5 Item 1. Financial Statements 5 Consolidated Balance Sheets (Unaudited) as of June 30, 2011 and December 31, 2010 5 Consolidated Statements of Operations (Unaudited) for thesix months and three months ended June 30, 2011 and June 2010 6 Consolidated Statements of Stockholders’ Deficit (Unaudited) for six months ended June 30, 2011 7 Consolidated Statements of Cash Flows (Unaudited) for thesix months ended June 30, 2011 and June 30, 2010 8 Notes to the Consolidated Financial Statements (Unaudited) 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Qualitative and Quantitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION 33 Item 1. Legal Proceedings 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. [Removed and Reserved] 33 Item 5. Other information 33 Item 6. Exhibits 34 SIGNATURES 35 3 Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995 Information included in this Form 10-Q/A contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of View Systems, Inc. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. 4 View Systems, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) ASSETS June 30, December 31, RESTATED RESTATED Current Assets Cash $ $ Accounts Receivable (Net of Allowance of $1,000) Inventory Prepaid Expenses Total Current Assets Propertyand Equipment (Net) Other Assets Licenses (Net) Intellectual Property Investment in Visisys Ltd Deposits Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts Payable $ $ Accrued Expenses Accrued Interest Accrued Royalties Loans from Stockholder Notes Payable - Current Portion Stock Settlement Payable Deferred Revenue Total Current Liabilities Long-Term Debt Note payable, Net of Current Portion Total Liabilities Stockholders' Deficit Preferred Stock, Authorized 10,000,000 Shares, $.01 Par Value, Issued and outstanding 1,589,647 Issued and outstanding 89,647 Common Stock, Authorized 950,000,000 Shares, $.001 Par Value, Issued and Outstanding 127,987,092 Issued and Outstanding 97,410,092 Stock Settlement in Process ) ) Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 View Systems, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, RESTATED RESTATED Revenue Product Sales and Installation $ Extended Warranties Total Revenue Cost of Sales Gross Profit Operating Expenses Business Development Generaland Administrative Professional Fees Salariesand Benefits Total Operating Expenses Loss from Operations ) Other Income (Expense) Loss on Renegotiated Debt ) - ) - Interest Expense ) Total Other Income (Expense) Net Loss $ ) $ ) $ ) $ ) Net Loss Per Share (Basic and Diluted) $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding (Basic and Diluted) The accompanying notes are an integral part of these consolidated financial statements. 6 View Systems, Inc. and Subsidiaries Consolidated Statements of Stockholders' Deficit (Unaudited) Stock Settlement Additional Preferred Stock Common Stock in Process- Paid-in Accumulated Shares Amount Shares Amount Note 13 Capital (Deficit) Balance, December 31, 2010 ) ) January - March 2011 - shares issued in payment of accounts payable, notes payable and interest April - June 2011 - shares issued for services, notes and loans payable and accrued interest Net loss for the period ended June 30, 2011 ) Balance, June 30, 2011 $ $ $ ) $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 7 View Systems, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, RESTATED Cash Flows from Operating Activities: Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Depreciationand Amortization Common Stock Issued in Payment of Services Preferred Stock Issued in Payment of Services - Loss from disposition of fixed assets - Proceeds from sale of fixed assets - Loss from equity transactions - Change in Operating Assets and Liabilities: (Increase) Decrease in: Accounts Receivable Deposits ) - Increase (Decrease) in: Accounts Payable and Accrued Expenses Deferred Compensation Accrued Interest Deferred Revenue ) Net Cash Used in Operating Activities ) ) Cash Flows from Financing Activities: Loans received (paid) under a line of credit - ) Principal payments on notes payable ) ) Loans received under notes payable - Loans from Stockholders ) Net Cash Provided by Financing Activities Decrease in Cash ) ) Cash at Beginning of Period Cash at End of Period $ $ The accompanying notes are an integral part of these consolidated financial statements. 8 View Systems, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Continued) (Unaudited) For the Six Months Ended June 30, RESTATED Non Cash Investing and Financing Activities: Notes payable paid down with common stock Accrued interest paid with common stock - Loans from shareholders repaid with common stock - Accounts payables paid with common stock - Cash Paid For: Interest $ $ Income Taxes $
